Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed October 3, 2022 have been fully considered but they are not persuasive.
Applicant first argues that in Somula et al, the microcontroller (processor) is used to detect an earthquake and is incapable of detecting whether there is a failure in functionality of the seismic switch.  Examiner does not agree and refers Applicant to the abstract of Somula et al.  Specifically, the abstract of Somula et al specifically states that the “reliability of seismic switch is of vital importance…”.  Further, the abstract recites the “reliability study performed on digital and analog seismic switches”.  The introduction section recites that “reliability of seismic switch is crucial”.   Finally, in the introduction section, it is stated that “software reliability of the digital seismic switch is integrated with the obtained hardware reliability”.  “Software reliability” is tantamount to using a processor.  It is agreed that the processor of Somula et al is used to detect earthquakes but said processor is also used to detect the reliability of the seismic switch.  See section 4.2 Results where it is disclosed that the seismic switch was analyzed using Relex Architecture software which implies using a processor.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-7 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article to Somula et al.
Per claim 1, Somula et al discloses (see Fig. 1) a seismic switch that includes a safety processor (microcontroller PCB) that detects operational failure of the seismic switch in real time, and at least one accelerometer (3 axis MEMS accelerometer) that detects ground accelerations caused by seismic activity in a frequency range.
Per claims 2 and 3, see the paragraph 2.1 Microcontroller PCB.
Per claims 4, 6, 9 and 10, see Fig. 1 and optocouplers.
Per claim 5, see 3 Axis Accelerometer ADIS 16210.
Per claim 7, see paragraphs 4.1 and 4.3.
Claims 11 and 12 read upon the remote computer/control room in Fig.1.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over the article to Somula et al.
Claims 13-20 further claim the capabilities or capacity of the safety processor.  Although not specifically detailed in Somula et al, it would have been obvious to one of ordinary skill in the art at the time of the invention that such capabilities would be obvious expedients provided by the safety processor of Somula et al.  Specifically, the detection of corrupted data in an A/D data buffer, internal power supply voltage errors, tolerance output relay drive currents, stuck on output relay driver, corrupted configuration setting, output of tolerance phase lock loop1 bit memory errors and 2 bit memory errors may be gleaned from sections 2, 2.1 and 2.2 of Somula et al.

7.	Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over the article to Somula et al in view of Bozeman, Jr. (‘149).
Per claim 8, Bozeman, Jr. suggests (see col. 4, lines 6-10) that it is well known to use pin connectors to connect external logic structure with accelerometers such that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Somula et al to interface the accelerometer with an external logic analyzer using such a pin connector.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl